Citation Nr: 1526824	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected left knee meniscal tear with slight muscle atrophy.

2.  Entitlement to a compensable rating for service-connected right ear hearing loss. 

3. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for left ear hearing loss.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back condition, to include as secondary to service-connected left knee meniscal tear with slight muscle atrophy. 

6.  Entitlement to service connection for a back condition, to include as secondary to service-connected left knee meniscal tear with slight muscle atrophy.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991 and from September 1994 to January 1995 with the United States Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to a disability rating in excess of 20 percent for a service-connected left knee condition, entitlement to a compensable rating for service-connected right ear hearing loss, entitlement to service connection for left ear hearing loss and entitlement to service connection for a back condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in an April 2004 rating decision; the Veteran did not appeal and the decision became final in April 2005.

2.  Evidence received since the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, and raises the possibility of substantiating the claim.

3.  Service connection for a low back condition was denied in an June 2008 rating decision; the Veteran submitted a notice of disagreement in April 2009; the Veteran did not file a timely Form 9 following an April 2010 Statement of the Case.

4.  Evidence received since the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition, and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final; new and material evidence has been received and the claim seeking service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The June 2008 rating decision is final; new and material evidence has been received and the claim seeking service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that VA compliance is sufficient to permit review of the petitions to reopen claims for service connection for left ear hearing loss and a back condition.  As the determination below represents a grant of the petitions to reopen and the claims for service connection are being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

The Veteran's claim for service connection for left ear hearing loss was originally denied in April 2004 because the evidence at that time did not show a hearing loss disability in the left ear as recognized for VA purposes.  Service connection for right ear hearing loss and tinnitus were granted in April 2004.  Evidence received since the April 2004 rating decision became final includes audiograms demonstrating the Veteran has left ear hearing loss for VA purposes.  Such evidence is new as it was not previously considered and it is material as it demonstrates the Veteran has a current hearing loss disability in his left ear.  Therefore, the petition to reopen consideration of service connection for left ear hearing loss is granted.

The claim for service connection for a back condition was denied in June 2008 because the evidence failed to show a clinically diagnosed low back condition.  Current treatment records received since the June 2008 rating decision show a history of back pain and that x-rays reveal degenerative joint disease in the cervical spine.  In a May 2013 VA examination report, lumbar disc disease was diagnosed as was diffuse osteoarthritis of the entire spine.  Although the examiner in May 2013 indicated he was not "aware of literature that implicates limited knee flexion in the development of osteoarthritis of the spine", the Veteran's representative provided a medical discussion paper reflecting that limping can be one factor that leads to back pain.  Such evidence is new as it was not previously considered and it is material as it suggests that the Veteran's back condition may be aggravated, if not caused, by his left knee condition.  Therefore, the petition to reopen consideration of service connection for a back condition is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ear hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened, and to this extent only, the appeal is granted.






REMAND

Reasons for remand: To refer the Veteran's claim for an increased rating for his left knee condition for extraschedular consideration, to schedule the Veteran for an audiological examination and to obtain an addendum opinion regarding the etiology of the Veteran's back disability.

A.  Increased Rating for a Left Knee Condition

Knee disabilities are rated under Diagnostic Codes 5256 - 5263.  Diagnostic code (DC) 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking,", pain, and effusion into the joint.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

Pursuant to the rating schedule, an evaluation of 20 percent is warranted when there is evidence of moderate subluxation or lateral instability of the knee; or, flexion limited to 30 degrees; or, extension limited to 15 degrees; or, there is cartilage, semilunar, dislocation with frequent episodes of "locking," pain and effusion to the joint.  See Diagnostic Codes 5257, 5258, 5260, 5261.  A rating of 30 percent is granted for ankylosis of the knee resulting in favorable angle in full extension, or in slight flexion between 0 and 10 degrees; or, severe recurrent subluxation or lateral instability; or, flexion limited to 15 degrees; or, extension limited to 20 degrees; or, malunion of the tibia and fibula with marked knee or ankle disability See Diagnostic Codes 5256, 5257, 5260, 5261, 5262.  Ratings higher than 30 percent require ankylosis of the knee with reduced flexion; or extension limited to 30 degrees at the greatest.  See Diagnostic Codes 5256, 5261.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202. 

In February 2008, the Veteran filed a claim for an increased rating for his service-connected left knee condition.  In April 2008, he underwent a VA examination.  The knee was noted to be weak and stiff.  The Veteran indicated it tended to swell, become hot and red, give way and lock and to lack endurance.  It was indicated he wore a brace continuously and that flare-ups of joint pain occurred when he walked up and down stairs, squatted or climbed a ladder.  He indicated missing work 1 to 1.5 days per months on average. No dislocation, subluxation or inflammatory arthritis was shown.  Left knee flexion was to 133 degrees and extension was to 0 degrees with pain throughout.  Slight left thigh atrophy was noted on inspection and it was noted that strength was reduced by 25 percent on the left as compared with the right.  It was noted that strength was further reduced with repetitive motion, although range of motion was not reduced.

In June 2008, the RO raised the Veteran's disability rating from 10 percent to 20 percent based on evidence of muscle atrophy with reduced strength.  The RO indicated that muscle atrophy was evaluated with his knee condition as a residual and it did not warrant a separate evaluation.  In addition, the RO recognized that at the time of the April 2008 VA examination, the Veteran's limitation of motion did not meet the criteria for an increased evaluation.

In a November 2010 statement, the Veteran indicated his knee disability was affecting his ability to work as a welder and had gotten worse.  The Veteran underwent a general medical examination in July 2011 that included examination of the knee.  The Veteran reported experiencing muscle spasms and knee symptoms of pain, stiffness, limited motion, instability and swelling.  Mild muscle atrophy of the left thigh was noted. Flexion was to 133 degrees and extension was to 0 degrees with objective evidence of painful motion with no additional limitations following repetitive motion.

In February 2012, the RO continued the 20 percent rating.

In May 2013, the Veteran underwent another VA examination.  The examiner diagnosed left knee strain.  It was noted the Veteran used a brace or cane on a regular basis to assist with walking.  The Veteran indicated his knee had flare-ups that impacted the function of his knee and lower leg.  Flexion of the left knee was to 105 degrees.  Extension of the knee was to 0 degrees.  No additional loss of range of motion was seen after repetitive testing.  The examiner indicated additional functional impairment of the knee caused by less movement than normal, excess fatigability and pain on movement.  The examiner noted that based on the Veteran's report and demonstration of pain, weaknesses and fatigability that repeated use could "significantly limit ability during flare ups by about 40 degrees of [range of motion] ROM for flexion."  

Based on the May 2013 examination report, the RO proposed to reduce the Veteran's disability rating.

In April 2014, the Veteran had a hearing before the RO addressing the rating for his left knee and indicating that he had not experienced an improvement in his ability to function under the ordinary conditions of life.  The Veteran indicated that without wearing a brace on a daily basis, he had instability in his knee.  He testified that he had fallen and his knee had locked up and gone out on him.  He indicated experiencing a deep throbbing, aching sensation in the leg after walking a lot.  He also indicated that wet and cold weather played a factor in the level of his pain and ability to move.  The Veteran indicated he was in vocational rehabilitation because his knee prevented him from being able to do his primary trade as a welder and heavy equipment operator.  

In April 2014, a co-worker submitted a statement that walking up and down stairs or long distances was hard for the Veteran because of his knee.  It was also indicated he had problems standing for long periods of time and that he had to miss work due to issues with his brace.  The Veteran's girlfriend of 5 years also submitted a statement.  She indicated she lived with the Veteran and witnessed him have a "great deal of difficulty performing everyday activities" due to his knee injury.  She indicated the Veteran was unable to walk long distances or stand for long periods.  It was indicated he could not play much with his children due to the brace he had to wear on his leg.

The Veteran underwent another VA examination in April 2014.  The Veteran reported flare-ups with increased pain, swelling and decreased range of motion.  Flexion was to 130 degrees and extension was limited to 5 degrees, with objective evidence of painful motion.  After repetitive motion testing, the knee exhibited less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, disturbance of locomotion and a "ratchety type motion" with popping.  Objective evidence of muscle atrophy was noted in the left thigh.

In May 2014, the RO continued the 20 percent rating for the Veteran's knee disability based on dislocated semilunar cartilage with frequent episodes of "locking, pain, and effusion into the joint.  A higher evaluation of 30 percent was found not be warranted because limitation of flexion was not limited to 15 degrees or less and limitation of extension was not limited to 20 degrees.

In order for the Veteran to be afforded a rating higher than 20 percent under the General Rating Formula, the evidence would have to show ankylosis of the knee, severe recurrent subluxation or lateral instability, flexion limited to 15 degrees or extension limited at least to 20 degrees.  This is not present in this case and nothing in the record indicates that such a finding would be made should the Board remand for an additional VA examination.  However, there is evidence of functional loss and loss of ability to undertake the normal movements of the body on account of the Veteran's left knee disability despite the fact that his range of motion is not limited enough to approximate the next higher rating for his condition.   Throughout the appeal period, the Veteran has experienced continual pain, stiffness, weakness, less movement than normal and instability in his knee causing locking, giving way, and the necessity of continuously wearing a brace.  The evidence indicates that the Veteran's knee condition affects most areas of his life, to include walking, standing, sitting, keeping up with his children, climbing and descending stairs and the ability to work in his primary trade as a welder.  The Board finds that the rating criteria does not fully contemplate the functional impact of the Veteran's left knee disability.  Thus, the Board must consider whether referral for extraschedular consideration is warranted due to the Veteran's exceptional disability picture.

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular evaluation does not fully contemplate the severity of the Veteran's disability and symptomatology.  Taking the analysis a step further, the Board notes that the Veteran's disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms'.  Specifically, in this case, there is an abundance of evidence in the record of marked interference with employment.  Indeed, as early as 2008, the Veteran was noted to be missing 1 or more days of work per month due to his knee and in 2010, he was no longer able to work in his primary trade and has been seeking vocational rehabilitation on account of his service-connected knee disability. 

Given the indication of additional functional loss due to flare-ups of pain, fatigability, pain on movement, incoordination and lack of movement shown in the record that may not be adequately compensated within the General Rating Formula, the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation & Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

B.  Compensable Rating for Right Ear Hearing Loss

The most recent audiological examination of record was conducted more than three years ago in August 2011.  In a December 2014 statement, the Veteran's representative stated that his hearing had worsened and requested that the claim be remanded for the purpose of providing him a contemporaneous examination.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a particular rating for hearing loss under the scheduler criteria, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

Using Tables VI and VII, the objective testing at the VA examination in August 2011 did not show entitlement to a compensable disability rating for right ear hearing loss.  However, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given statements in support of claim that the Veteran's hearing has worsened since August 2011, the Board will remand the claim for a VA examination to adequately evaluate the current severity of the Veteran's right ear hearing loss.

C.  Service Connection for Left Ear Hearing Loss

In an October 2003 VA examination, the examiner noted a history of exposure to high risk noise that was "associated with his military experience where he was subjected to aircraft noise and heavy equipment noise when functioning as a welder, machinist and heavy equipment operator."  The Veteran was awarded service connection for right ear hearing loss and tinnitus due to a showing of mild high frequency hearing loss in the right ear upon separation from active duty in 1995.  Left ear hearing loss was denied because a hearing loss disability was not shown for VA purposes at the October 2003 examination.   

Hearing loss for VA purposes was shown upon examination in August 2011.  The examiner opined that left ear hearing loss was less likely than not caused by acoustic trauma from the military because hearing with within normal limits at the time of separation from service in 1995 and that delayed onset of permanent noise induced hearing loss was unlikely.

The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim. Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2013).  

In a December 2014 statement, the Veteran's representative provided an article indicating that a person may experience delayed-onset hearing loss following temporary noise exposure.  

Further, the examiner in August 2011 did not discuss medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  

Based on the foregoing and in light of the fact that service connection was found to be warranted for right ear hearing loss and tinnitus, the Board finds the May 2010 VA opinion inadequate and will remand for an addendum opinion.  

D.  Service Connection for a Back Condition

In a November 2010 statement, the Veteran indicated he had been having increased trouble with his back due to walking with an abnormal gait due to his service-connected left knee condition.  

In a February 2011 statement, the Veteran indicated he was prescribed muscle relaxers for his back and regular chiropractor visits "due to overcompensating" because of his left knee condition.  The Veteran indicated his left knee caused him to limp and that his back condition was aggravated on account of constantly limping.

At a May 2013 VA examination, lumbar disc disease was diagnosed and it was noted the Veteran had diffuse osteoarthritis throughout his spine.  It was also noted that an MRI dated in January 2012 showed excessive lumbosacral lordosis and facet disease present at L3-L4 on the right, and L5-S1.  Upon reviewing the claims file, the examiner determined the Veteran's low back condition "is more likely than not due to his post military occupation in construction and as a welder based on the course of the symptoms described by the veteran."  The examiner indicated that he was not aware of any literature that implicates limited knee flexion in the development of osteoarthritis of the spine.

In December 2014, the Veteran's representative provided a medical discussion paper which reflects that limping can, in fact, be one factor which leads to back pain focusing on text indicating that "[i]ncreased spinal motion as a result of abnormal displacements of the body's centre of gravity while walking, will also contribute to disc breakdown, particularly at the lumbo-sacral region.

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As there is evidence that the Veteran's back condition may be aggravated, if not caused, by the abnormal gait resulting from his service-connected left knee condition, the Board will remand the claim for an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Ensure any outstanding VA treatment records are associated with the electronic claims file.

2.  Send the Veteran and his representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1) . The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

3. After any necessary development has been completed, the increased rating claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 20 percent for the Veteran's service-connected left knee meniscal tear with slight muscle atrophy, pursuant to the provisions of 38 C.F.R. § 3.321(b) .

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss and to obtain an opinion as to the etiology of the Veteran's currently diagnosed left ear hearing loss.

The electronic claims file should be made available for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner, to include the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's hearing loss. The examiner should report all signs and symptoms necessary for rating the Veteran's hearing loss under the applicable rating criteria, 38 C.F.R. § 4.85 and 4.86. 

As discussed in the body of this REMAND, the Veteran is service-connected for right ear hearing loss and tinnitus based on exposure to noise in service.  The examiner is asked to provide an opinion as to the likely etiology of hearing loss in the Veteran's left ear.

Prior to rendering this opinion, the examiner should consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current left ear hearing loss is causally or etiologically related to his military service, including in-service noise exposure that led to service connection for right ear hearing loss and tinnitus.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Provide access to the Veteran's electronic claims file and this REMAND to the examiner who provided the May 2013 examination, or, if the May 2013 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed back disability is caused by or aggravated by his service-connected left knee condition.

As part of this consideration, the examiner is asked to recognize the Veteran's contention that his altered gait, caused by his knee disability may have aggravated his back disability.  In addition, the examiner should recognize the evidence provided by the Veteran's representative that indicates there may be a relationship between back disabilities and disabilities of the knees.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the back disability is aggravated by the service-connected knee disability, the examiner must determine a baseline level of severity of the back disability, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


